283 F.2d 868
LOCAL NO. 90, STOVE MOUNTERS INTERNATIONAL UNION, Plaintiff-Appelleev.WELBILT CORPORATION, Defendant-Appellant.
No. 14144.
United States Court of Appeals Sixth Circuit.
Oct. 14, 1960.

Appeal from the United States District Court for the Eastern District of Michigan, Southern Division; Ralph M. Freeman, Judge.
Charles Rubiner, Detroit, Mich., Arthur James Rubiner, Detroit, Mich., on brief, for appellant.
Butzel, Eaman, Long Gust & Kennedy, Detroit, Mich., Winston L. Livingston, of Livingston & Keith, Detroit, Mich., for appellee.
Before SIMONS, MARTIN and O'SULLIVAN, Circuit Judges.

ORDER.

1
On leave, granted pursuant to Section 1292(b) of Title 28, U.S.C., this cause is here on appeal from the order of United States District Judge Freeman denying defendant-appellant's motion to dismiss the plaintiff-appellee's complaint.  Plaintiff's complaint relies on Section 301 of the Labor-Management Relations Act of 1947 (Title 29, U.S.C.A. 185) for its assertion of jurisdiction of the United States District Court.  Defendant's motion charges that the plaintiff's action is not one that could be brought under said Section 301.


2
Plaintiff's complaint sought enforcement of a contract between the plaintiff union, representing defendant's employees, and defendant company, providing a pension plan to cover said employees; The legal question involved in the motion and relevant authorities are carefully reviewed by the opinion of Judge Freeman.  We agree with his conclusion and are satisfied that his opinion adequately covers and disposes of the matter before this Court upon this appeal.


3
Now, therefore, upon consideration of the record, the briefs, and the oral argument of counsel, IT IS ORDERED that the order of the District Court denying defendant's motion to dismiss is hereby affirmed for the reasons set forth in the opinion of the District Judge.  Local No. 90, etc. v. Welbilt Corporation, D.C., 178 F.Supp. 408.